                           Case 3:20-cv-05792-JD Document 69 Filed 11/10/20 Page 1 of 19



                     1   GEORGE A. ZELCS (pro hac vice)                   PEGGY J. WEDGWORTH (pro hac vice)
                         gzelcs@koreintillery.com                         pwedgworth@milberg.com
                     2   KOREIN TILLERY, LLC                              MILBERG PHILLIPS GROSSMAN
                         205 North Michigan, Suite 1950                   LLP
                     3   Chicago, IL 60601                                One Penn Plaza, Suite 1920
                         Telephone: (312) 641-9750                        New York, New York 10119
                     4   Facsimile: (312) 641-9751                        Telephone: 212-594-5300
                                                                          Facsimile: 212-868-1229
                     5   KARMA M. GIULIANELLI (SBN 184175)                Counsel for Plaintiffs and the Proposed
                         karma.giulianelli@bartlitbeck.com                Class in Bentley v. Google LLC, et al.
                     6   GLEN E. SUMMERS (SBN 176402)
                         glen.summers@bartlitbeck.com
                     7   JAMESON R. JONES (pro hac pending)               PAUL J. RIEHLE (SBN 115199)
                         Jameson.jones@bartlitbeck.com                    paul.riehle@faegredrinker.com
                     8   BARTLIT BECK LLP                                 FAEGRE DRINKER BIDDLE &
                         1801 Wewetta St. Suite 1200,                     REATH LLP
                     9   Denver, Colorado 80202                           Four Embarcadero Center, 27th Floor
                         Telephone: (303) 592-3100                        San Francisco, CA 94111
                    10   Facsimile: (303) 592-3140                        Telephone: (415) 591-7500
                                                                          Facsimile: (415) 591-7510
                    11   Counsel for Plaintiffs and the Proposed Class
                         in Carr v. Google LLC, et al.                    CHRISTINE A. VARNEY (pro hac vice)
                    12                                                    cvarney@cravath.com
                         STEVE W. BERMAN (pro hac vice)                   CRAVATH, SWAINE & MOORE LLP
                    13   steve@hbsslaw.com                                825 Eighth Avenue
                         HAGENS BERMAN SOBOL SHAPIRO                      New York, New York 10019
                    14   LLP                                              Telephone: (212) 474-1000
                         1301 Second Ave., Suite 2000                     Facsimile: (212) 474-3700
                    15   Seattle, WA 98101
                         Telephone: (206) 623-7292                        Counsel for Plaintiff Epic Games, Inc. in
                    16   Facsimile: (206) 623-0594                        Epic Games, Inc. v. Google LLC, et al.
                    17   Counsel for Plaintiffs and the Proposed Class
                         in Pure Sweat Basketball, Inc. v. Google LLC,    BRIAN C. ROCCA (SBN 221576)
                    18   et al.                                           brian.rocca@morganlewis.com
                         BONNY E. SWEENEY (SBN 176174)                    MORGAN, LEWIS & BOCKIUS LLP
                    19                                                    One Market, Spear Street Tower
                         bsweeney@hausfeld.com
                         HAUSFELD LLP                                     San Francisco, CA 94105-1596
                    20                                                    Telephone: (415) 442-1000
                         600 Montgomery Street, Suite 3200
                         San Francisco, CA 94104                          Facsimile: (415) 442-1001
                    21
                         Telephone: (415) 633-1908                        Counsel for Defendants Google LLC,
                    22   Facsimile: (415) 358-4980                        Google Ireland Limited, Google
                         Counsel for Plaintiffs and the Proposed Class    Commerce Ltd., Google Asia Pacific Pte.
                    23   in Peekya App Services, Inc. v. Google LLC, et   Ltd. and Google Payment Corp.
                         al.
                    24

                    25   [Additional counsel appear on signature page]
                    26

                    27

                    28
                                                                                       Case No. 3:20-cv-05671-JD
MORGAN, LEWIS &
 BOCKIUS LLP                   [STIPULATED] ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION
 ATTORNEYS AT LAW
  SAN FRANCISCO
                          Case 3:20-cv-05792-JD Document 69 Filed 11/10/20 Page 2 of 19



                     1                             UNITED STATES DISTRICT COURT
                     2                         NORTHERN DISTRICT OF CALIFORNIA
                     3                                SAN FRANCISCO DIVISION
                     4

                     5   EPIC GAMES, INC.,                         Case No. 3:20-cv-05671-JD
                               Plaintiff,
                     6

                     7         vs.

                     8   GOOGLE LLC et al.,
                              Defendants.
                     9   BENTLEY, et al.,                          Case No. 4:20-cv-07079-DMR
                              Plaintiffs,
                    10
                                              v.
                    11
                         GOOGLE LLC et al.,
                    12       Defendants.
                    13
                         MARY CARR, et al.,                        Case No. 3:20-cv-05761-JD
                    14       Plaintiffs,

                    15         vs.

                    16   GOOGLE LLC et al.,
                             Defendants.
                    17

                    18   PURE SWEAT BASKETBALL, INC., et. al,      Case No. 3:20-cv-05792-JD
                              Plaintiffs,
                    19
                               vs.
                    20

                    21   GOOGLE LLC et al.,
                              Defendants.
                    22   PEEKYA APP SERVICES, INC., et. al,        Case No. 3:20-cv-06772-JD
                              Plaintiffs,
                    23
                               vs.                                 [STIPULATED] ORDER RE:
                    24
                                                                   DISCOVERY OF ELECTRONICALLY
                    25   GOOGLE LLC et al.,                        STORED INFORMATION
                             Defendants.
                    26                                             Judge: Hon. James Donato

                    27

                    28
MORGAN, LEWIS &                                                  1                    Case No. 3:20-cv-05671-JD
 BOCKIUS LLP                  [STIPULATED] ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION
 ATTORNEYS AT LAW
  SAN FRANCISCO
                            Case 3:20-cv-05792-JD Document 69 Filed 11/10/20 Page 3 of 19



                     1
                             1. PURPOSE
                     2
                                 This Order will govern discovery of electronically stored information (“ESI”) in this
                     3
                         case as a supplement to the Federal Rules of Civil Procedure, this Court’s Guidelines for the
                     4
                         Discovery of Electronically Stored Information, and any other applicable orders and rules.
                     5
                             2. COOPERATION
                     6
                                 The parties are aware of the importance the Court places on cooperation and commit to
                     7
                         cooperate in good faith throughout the matter consistent with this Court’s Guidelines for the
                     8
                         Discovery of ESI.
                     9
                             3. LIAISON
                    10
                                 The parties will identify liaisons to each other who are and will be knowledgeable about
                    11
                         and responsible for discussing their respective ESI. Each e-discovery liaison will be, or have
                    12
                         access to those who are, knowledgeable about the technical aspects of e-discovery, including
                    13
                         the location, nature, accessibility, format, collection, search methodologies, and production of
                    14
                         ESI in this matter. The parties will rely on the liaisons, as needed, to confer about ESI and to
                    15
                         help resolve disputes without court intervention.
                    16
                             4. PRESERVATION
                    17          To reduce the costs and burdens of preservation and to ensure proper ESI is preserved,
                    18
                         the parties represent that:
                    19
                                 a.      These data sources are not reasonably accessible because of undue burden or
                    20
                         cost pursuant to Fed. R. Civ. P. 26(b)(2)(B) and ESI from these sources will be preserved
                    21
                         pursuant to normal business retention, but not searched, reviewed, or produced, except for good
                    22

                    23   cause shown:

                    24                  1) backup systems and/or tapes used for disaster recovery purposes only;
                    25                  2) systems, server and network logs; and
                    26
                                        3) systems no longer in use that cannot be accessed.
                    27
                                        4) deleted, slack space, fragmented, or other data accessible only by forensics;
                    28
MORGAN, LEWIS &                                                    2                    Case No. 3:20-cv-05671-JD
 BOCKIUS LLP                    [STIPULATED] ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION
 ATTORNEYS AT LAW
  SAN FRANCISCO
                            Case 3:20-cv-05792-JD Document 69 Filed 11/10/20 Page 4 of 19



                     1                 5) random access memory (RAM), temporary files, or other ephemeral data that
                     2
                                           are difficult to preserve without disabling the operating system;
                     3
                                       6) on-line access data such as temporary internet files, history, cache, and
                     4
                                           cookies;
                     5
                                       7) automatically saved interim versions of documents and emails (for the
                     6

                     7                     avoidance of doubt, this provision does not apply to any final versions of

                     8                     documents and emails whether saved manually or automatically);
                     9                 8) dynamic fields of databases or log files that are not retained in the usual
                    10
                                           course of business; and
                    11
                                       9) data in metadata fields that are frequently updated automatically, such as last
                    12
                                           opened dates.
                    13

                    14      5.          SEARCH
                    15           a)     The parties agree that in responding to an initial Fed. R. Civ. P. 34 request, or
                    16   earlier if appropriate, they will meet and confer about methods to search ESI in order to identify
                    17   ESI that is subject to production in discovery and filter out ESI that is not subject to discovery.
                    18           b)     Deduplication: If exact duplicate documents reside within a Party’s ESI data set,
                    19   the Party shall produce only a single copy of a responsive document. “Exact duplicate” shall
                    20   mean documents with exact Hash Value matches determined by MD5, SHA-1, or SHA26
                    21   algorithms. Hard copy documents shall not be eliminated as duplicates of responsive ESI nor of
                    22   other responsive hard copy documents.
                    23           The parties shall deduplicate exact duplicates of ESI horizontally (i.e., across the entire
                    24   collection and across custodians). Deduplication must be done only at the family level (i.e., if
                    25   there are identical child documents that have unique parents, they are not duplicates; an
                    26   attachment to a document is not a duplicate of the same document maintained as a standalone
                    27   document). An email that includes content in the BCC or other blind copy field shall not be
                    28
MORGAN, LEWIS &                                                     3                    Case No. 3:20-cv-05671-JD
 BOCKIUS LLP                     [STIPULATED] ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION
 ATTORNEYS AT LAW
  SAN FRANCISCO
                            Case 3:20-cv-05792-JD Document 69 Filed 11/10/20 Page 5 of 19



                     1
                         treated as a duplicate of an email that does not include content in the BCC or other blind copy
                     2
                         field, even if all remaining content in the email is identical. Exact duplicates of emails retrieved
                     3
                         from different storage locations (i.e. desktop vs. laptop vs. smart phone) shall not be considered
                     4
                         unique based solely on the originating storage location.
                     5
                                 The custodian that produced the production copy of the duplicate document and all
                     6
                         custodians who were in possession of the deduplicated document shall be identified in the
                     7
                         “Custodian,” and “Duplicate Custodian” fields of the copy of the single record that is
                     8
                         produced.
                     9
                                 Multiple custodians in the “Duplicate Custodians” field shall be separated by
                    10
                         semicolons. If processing and production is done on a rolling basis, an updated Duplicate
                    11
                         Custodians field with additional values shall be provided in an overlay. The producing party
                    12
                         shall identify whether the overlay replaces previously produced fields for a file or supplement
                    13
                         them.
                    14
                                 c)     Each party will use its best efforts to filter out common system files and
                    15
                         application executable files by using a commercially reasonable hash identification process.
                    16
                         Hash values that may be filtered out during this process are located in the National Software
                    17
                         Reference Library (“NSRL”) NIST hash set list. Additional culling of file types based on file
                    18
                         header information may include, but are not limited to: Application Package File, Backup Files,
                    19
                         Batch Files, Binary Disc Image, C++ File Formats, Cascading Style Sheet, Configuration File,
                    20
                         Database File, Dictionary Files, Dynamic Link Library, Event Log Files, Executable Files,
                    21
                         Hypertext Cascading Stylesheet, Java Archive Files, JavaScript files, JavaScript Source Code
                    22
                         and Class Files, Macintosh Resource Fork Files, Package Manager Files, Program Files,
                    23
                         Program Installers, Python Script Files, Shell Script Files, System or Temporary Files,
                    24
                         Thumbnail Cache Files, Troff Files, TrueType Font Files, Windows Cabinet File, Windows
                    25
                         Command Files, Windows File Shortcut, Windows Help Files, Windows Metafiles and
                    26
                         Enhanced Metafiles, Windows Spool Files, and Windows System File.
                    27

                    28
MORGAN, LEWIS &                                                     4                    Case No. 3:20-cv-05671-JD
 BOCKIUS LLP                     [STIPULATED] ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION
 ATTORNEYS AT LAW
  SAN FRANCISCO
                            Case 3:20-cv-05792-JD Document 69 Filed 11/10/20 Page 6 of 19



                     1
                            6. PRODUCTION FORMATS
                     2
                                  The parties agree to produce documents in the formats described in Appendix 1 to this
                     3
                         Order. If particular documents warrant a different format, the parties will cooperate and meet
                     4
                         and confer as needed to arrange for the mutually acceptable production of such documents. The
                     5
                         parties agree not to degrade the searchability of documents as part of the document production
                     6
                         process.
                     7
                            7. PHASING
                     8
                                  When a party propounds discovery requests pursuant to Fed. R. Civ. P. 34, the parties
                     9
                         agree to meet and confer regarding the phasing and prioritization of productions.
                    10
                            8. DOCUMENTS PROTECTED FROM DISCOVERY
                    11
                                  a)     Pursuant to Fed. R. Evid. 502(d), the production of a privileged or work-product-
                    12
                         protected document is not a waiver of privilege or protection from discovery in this case or in
                    13
                         any other federal or state proceeding as provided in the concurrently filed [Stipulated]
                    14
                         Protective Order For Litigation Involving Highly Sensitive Confidential Information and/or
                    15
                         Trade Secrets in the above-captioned actions, except as provided herein. When a Receiving
                    16
                         Party uses a Document in an Expert Report, Court filing in this action, or a deposition (a “Used
                    17
                         Document”), and the Producing Party does not claw back that Used Document within 30 days
                    18
                         of use, that Used Document shall not be eligible for claw back pursuant to this Order.
                    19
                                  b)     Communications concerning the litigation involving trial counsel that post-date
                    20
                         the filing of the first-filed complaint need not be placed on a privilege log.
                    21
                                  c)     The parties agree to meet and confer to discuss reasonable proposals regarding
                    22
                         the content, format, timing and phasing of the exchanging of privilege logs, and reach
                    23
                         agreement on these matters by no later than December 18, 2020. All privilege logs will be
                    24
                         exchanged promptly after the Court ordered completion date for party document production.
                    25
                                  d)     Activities undertaken in compliance with the duty to preserve information are
                    26
                         protected from discovery under Fed. R. Civ. P. 26(b)(3)(A) and (B), except for good cause
                    27
                         shown.
                    28
MORGAN, LEWIS &                                                      5                    Case No. 3:20-cv-05671-JD
 BOCKIUS LLP                      [STIPULATED] ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION
 ATTORNEYS AT LAW
  SAN FRANCISCO
                            Case 3:20-cv-05792-JD Document 69 Filed 11/10/20 Page 7 of 19



                     1
                                e)      The parties do not waive any objections to the production, discoverability,
                     2
                         admissibility, protection or confidentiality of documents and ESI.
                     3
                            9. MODIFICATION
                     4
                                This Stipulated Order may be modified by a Stipulated Order of the parties or by the Court
                     5
                         for good cause shown. Any such modified Stipulated Order will be titled sequentially as follows,
                     6
                         “First Modified Stipulated Order re: Discovery of Electronically Stored Information for Standard
                     7
                         Litigation,” and each modified Stipulated Order will supersede the previous Stipulated Order.
                     8
                         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                     9

                    10   Dated: October 22, 2020                  By:     /s/ Yonatan Even
                                                                         CRAVATH, SWAINE & MOORE LLP
                    11                                                   Christine A. Varney (pro hac vice)
                                                                         Katherine B. Forrest (pro hac vice)
                    12                                                   Gary A. Bornstein (pro hac vice)
                                                                         Yonatan Even (pro hac vice)
                                                                         Lauren A. Moskowitz (pro hac vice pending)
                    13
                                                                         M. Brent Byars (pro hac vice)
                    14                                                   Worldwide Plaza
                                                                         825 Eighth Avenue
                    15                                                   New York, NY 10019
                                                                         Tel: (212) 474-1000
                                                                         Fax: (212-474-3700
                    16
                                                                         cvarney@cravath.com
                    17                                                   kforrest@cravath.com
                                                                         gbornstein@cravath.com
                                                                         yeven@cravath.com
                    18
                                                                         lmoskowitz@cravath.com
                    19                                                   mbyars@cravath.com

                    20                                                   FAGRE DRINKER BIDDLE & REATH LLP
                                                                         Paul J. Riehle (SBN 115199)
                                                                         Four Embarcadero Center
                    21
                                                                         San Francisco, California 94111
                    22                                                   Telephone: (415) 591-7500
                                                                         Facsimile: (415) 591-7510
                                                                         paul.riehle@faegredrinker.com
                    23
                    24                                             Counsel for Plaintiff in Epic Games, Inc.. v. Google LLC, et al.

                    25
                    26

                    27

                    28
MORGAN, LEWIS &                                                    6                    Case No. 3:20-cv-05671-JD
 BOCKIUS LLP                    [STIPULATED] ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION
 ATTORNEYS AT LAW
  SAN FRANCISCO
                           Case 3:20-cv-05792-JD Document 69 Filed 11/10/20 Page 8 of 19



                     1   Dated: October 22, 2020             By:     /s/ Jamie L. Boyer
                                                                    KOREIN TILLERY, LLC
                     2                                              George A. Zelcs (pro hac vice)
                                                                    Robert E. Litan (pro hac vice)
                     3                                              Randall Ewing, Jr. (pro hac vice)
                                                                    Jonathon D. Byrer (pro hac vice)
                     4                                              205 North Michigan, Suite 1950
                                                                    Chicago, IL 60601
                     5                                              Telephone: (312) 641-9750
                                                                    Facsimile: (312) 641-9751
                     6                                              gzelcs@koreintillery.com
                                                                    rlitan@koreintillery.com
                     7                                              rewing@koreintillery.com
                                                                    jbyrer@koreintillery.com
                     8
                                                                    Stephen M. Tillery (pro hac vice)
                     9                                              Jamie Boyer (pro hac vice)
                                                                    Michael E. Klenov (277028)
                    10                                              Carol O’Keefe (pro hac vice)
                                                                    505 North 7th Street, Suite 3600
                    11                                              St. Louis, MO 63101
                                                                    Telephone: (314) 241-4844
                    12                                              Facsimile: (314) 241-3525
                                                                    stillery@koreintillery.com
                    13                                              jboyer@koreintillery.com
                                                                    mklenov@koreintillery.com
                    14                                              cokeefe@koreintillery.com
                    15                                              BARTLIT BECK LLP
                                                                    Karma M. Giulianelli (184175)
                    16                                              Glen E. Summers (176402)
                                                                    Jameson R. Jones (pro hac vice pending)
                    17                                              1801 Wewetta St., Suite 1200
                                                                    Denver, CO 80202
                    18                                              Telephone: (303) 592-3100
                                                                    Facsimile: (303) 592-3140
                    19                                              karma.giulianelli@bartlitbeck.com
                                                                    glen.summers@bartlitbeck.com
                    20
                                                                    MCMANIS FAULKNER
                    21                                              Ann Ravel (62139)
                                                                    Fairmont Plaza, 10th Floor
                    22                                              50 West San Fernando Street
                                                                    San Jose, CA 95113
                    23                                              Telephone: (408) 279-8700
                                                                    Facsimile: (408) 279-3244
                    24                                              aravel@mcmanisfaulkner.com
                    25                                        Counsel for Plaintiffs in Carr v. Google LLC, et al.
                    26

                    27

                    28
MORGAN, LEWIS &                                                   7                    Case No. 3:20-cv-05671-JD
 BOCKIUS LLP                   [STIPULATED] ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION
 ATTORNEYS AT LAW
  SAN FRANCISCO
                           Case 3:20-cv-05792-JD Document 69 Filed 11/10/20 Page 9 of 19



                     1   Dated: October 22, 2020             By:     /s/ Steve W. Berman
                                                                    HAGENS BERMAN SOBOL SHAPIRO LLP
                     2                                              Steve W. Berman (pro hac vice)
                                                                    Robert F. Lopez (pro hac vice)
                     3                                              1301 Second Ave., Suite 2000
                                                                    Seattle, WA 98101
                     4                                              Telephone: (206) 623-7292
                                                                    Facsimile: (206) 623-0594
                     5                                              steve@hbsslaw.com
                                                                    robl@hbsslaw.com
                     6
                                                                    Benjamin J. Siegel (SBN 256260)
                     7                                              715 Hearst Avenue, Suite 202
                                                                    Berkeley, CA 94710
                     8                                              Telephone: (510) 725-3000
                                                                    Facsimile: (510) 725-3001
                     9                                              bens@hbsslaw.com

                    10                                              SPERLING & SLATER, P.C.
                                                                    Joseph M. Vanek (pro hac vice)
                    11                                              Eamon P. Kelly (pro hac vice)
                                                                    55 W. Monroe Street, Suite 3200
                    12                                              Chicago, IL 60603
                                                                    Telephone: (312) 641-3200
                    13                                              Facsimile: (312) 641-6492
                                                                    jvanek@sperling-law.com
                    14                                              ekelly@sperling-law.com
                    15                                        Counsel for Plaintiff and the Proposed Class in Pure Sweat
                                                              Basketball, Inc. v. Google LLC, et al.
                    16
                    17

                    18
                    19

                    20

                    21
                    22

                    23
                    24

                    25
                    26

                    27

                    28
MORGAN, LEWIS &                                                   8                    Case No. 3:20-cv-05671-JD
 BOCKIUS LLP                   [STIPULATED] ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION
 ATTORNEYS AT LAW
  SAN FRANCISCO
                          Case 3:20-cv-05792-JD Document 69 Filed 11/10/20 Page 10 of 19


                         Dated: October 22, 2020
                     1                                        Respectfully submitted,
                     2                                        By:   /s/ Peggy J. Wedgworth
                                                                    MILBERG PHILLIPS GROSSMAN LLP
                     3                                              Peggy J. Wedgworth (pro hac vice)
                                                                    Robert A. Wallner (pro hac vice)
                     4                                              Elizabeth McKenna (pro hac vice)
                                                                    Blake H. Yagman (pro hac vice)
                     5                                              Mike Acciavatti (pro hac vice)
                                                                    One Penn Plaza, Suite 1920
                     6                                              New York, New York 10119
                                                                    Telephone: 212-594-5300
                     7                                              Facsimile: 212-868-1229
                                                                    pwedgworth@milberg.com
                     8                                              rwallner@milberg.com
                                                                    emckenna@milberg.com
                     9                                              byagman@milberg.com
                                                                    macciavatti@milberg.com
                    10

                    11
                                                                    Counsel for Plaintiffs and the Proposed
                    12                                              Class in Bentley et al. v. Google LLC, et al.
                    13

                    14

                    15

                    16
                    17

                    18
                    19

                    20

                    21
                    22

                    23
                    24

                    25
                    26

                    27

                    28
MORGAN, LEWIS &                                                  9                    Case No. 3:20-cv-05671-JD
 BOCKIUS LLP                  [STIPULATED] ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION
 ATTORNEYS AT LAW
  SAN FRANCISCO
                           Case 3:20-cv-05792-JD Document 69 Filed 11/10/20 Page 11 of 19



                     1   Dated: October 22, 2020             By:     /s/ Bonny E. Sweeney
                                                                    HAUSFELD LLP
                     2                                              Bonny E. Sweeney (SBN 176174)
                                                                    Samantha J. Stein (SBN 302034)
                     3                                              600 Montgomery Street, Suite 3200
                                                                    San Francisco, CA 94104
                     4                                              Telephone: (415) 633-1908
                                                                    Facsimile: (415) 358-4980
                     5                                              bsweeney@hausfeld.com
                                                                    sstein@hausfeld.com
                     6
                                                                    Melinda R. Coolidge (pro hac vice forthcoming)
                     7                                              HAUSFELD LLP
                                                                    1700 K Street, NW, Suite 650
                     8                                              Washington, DC 20006
                                                                    Tel.: (202) 540-7200 (main)
                     9                                              Tel.: (202) 540-7144 (direct)
                                                                    Fax: (202) 540-7201
                    10                                              mcoolidge@hausfeld.com

                    11                                              Katie R. Beran (pro hac vice forthcoming)
                                                                    HAUSFELD LLP
                    12                                              325 Chestnut Street, Suite 900
                                                                    Philadelphia, PA 19106
                    13                                              Tel.: (215) 985-3270 (main)
                                                                    Tel.: (267) 702-3215 (direct)
                    14                                              Fax: (215) 985-3271
                                                                    kberan@hausfeld.com
                    15
                                                                    Scott A. Martin (pro hac vice forthcoming)
                    16                                              Irving Scher (pro hac vice forthcoming)
                                                                    HAUSFELD LLP
                    17                                              33 Whitehall Street, 14th Floor
                                                                    New York, NY 10004
                    18                                              Tel.: (646) 357-1100 (main)
                                                                    Tel.: (646) 357-1195 (direct)
                    19                                              Fax: (212) 202-4322
                                                                    smartin@hausfeld.com
                    20

                    21                                        Counsel for Plaintiff and the Proposed Class in Peekya App
                                                              Services, Inc. v. Google LLC, et al.
                    22

                    23
                    24

                    25
                    26

                    27

                    28
MORGAN, LEWIS &                                                   10                   Case No. 3:20-cv-05671-JD
 BOCKIUS LLP                   [STIPULATED] ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION
 ATTORNEYS AT LAW
  SAN FRANCISCO
                           Case 3:20-cv-05792-JD Document 69 Filed 11/10/20 Page 12 of 19



                     1   Dated: October 22, 2020             By:    /s/ Brian C. Rocca
                                                                    MORGAN, LEWIS & BOCKIUS LLP
                     2                                              Brian C. Rocca (SBN 221576)
                                                                    Sujal J. Shah (SBN 215230)
                     3                                              Michelle Park Chiu (SBN 248421)
                                                                    Minna Lo Naranjo (SBN 259005)
                     4                                              Rishi P. Satia (SBN 301958)
                                                                    One Market, Spear Street Tower
                     5                                              San Francisco, CA 94105-1596
                                                                    Telephone: (415) 442-1000
                     6                                              Facsimile: (415) 442-1001
                                                                    brian.rocca@morganlewis.com
                     7                                              sujal.shah@morganlewis.com
                                                                    michelle.chiu@morganlewis.com
                     8                                              minna.naranjo@morganlewis.com
                                                                    rishi.satia@morganlewis.com
                     9
                                                                    Richard S. Taffet (pro hac vice pending)
                    10                                              101 Park Avenue
                                                                    New York, NY 10178-0060
                    11                                              Telephone: (212) 309-6000
                                                                    Facsimile: (212) 309-6001
                    12                                              richard.taffet@morganlewis.com

                    13                                              Willard K. Tom (pro hac vice pending)
                                                                    1111 Pennsylvania Avenue, NW
                    14                                              Washington, D.C. 20004-2541
                                                                    Telephone: (202) 739-3000
                    15                                              Facsimile: (202) 739-3001
                                                                    willard.tom@morganlewis.com
                    16
                                                              Counsel for Defendants Google LLC, Google Ireland Limited,
                    17                                        Google Commerce Ltd., Google Asia Pacific Pte. Ltd. and
                                                              Google Payment Corp.          DISTRI
                                                                                            S          CT
                    18                                                                    TE              C
                                                                                        TA                        O
                         PURSUANT TO STIPULATION, IT IS SO ORDERED.
                                                                                    S




                                                                                                                   U
                                                                                   ED




                    19                                                                                              RT
                                                                               UNIT




                    20
                                                                                                                      R NIA


                    21   DATED: November 10, 2020                                                            to               ________
                                                                               NO




                                                                                                    s Dona
                                                             HON. JAMES DONATOJudge Jame
                                                                                                                      FO
                                                                                 RT




                                                                                                                   LI




                    22                                       United States District ECourt Judge
                                                                                   H




                                                                                                                  A




                                                                                        RN                        C
                                                                                                           F
                                                                                             D IS T IC T O
                    23                                                                             R

                    24

                    25
                    26

                    27

                    28
MORGAN, LEWIS &                                                   11                   Case No. 3:20-cv-05671-JD
 BOCKIUS LLP                   [STIPULATED] ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION
 ATTORNEYS AT LAW
  SAN FRANCISCO
                           Case 3:20-cv-05792-JD Document 69 Filed 11/10/20 Page 13 of 19



                     1                                      E-FILING ATTESTATION
                     2
                                        I, Yonatan Even, am the ECF User whose ID and password are being used to file
                     3
                         this document. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that each of the
                     4
                         signatories identified above has concurred in this filing.
                     5
                     6                                                                 /s/ Yonatan Even
                                                                                      Yonatan Even
                     7

                     8
                     9

                    10

                    11

                    12

                    13

                    14

                    15

                    16
                    17

                    18
                    19

                    20

                    21
                    22

                    23
                    24

                    25
                    26

                    27

                    28
MORGAN, LEWIS &                                                    12                   Case No. 3:20-cv-05671-JD
 BOCKIUS LLP                    [STIPULATED] ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION
 ATTORNEYS AT LAW
  SAN FRANCISCO
                          Case 3:20-cv-05792-JD Document 69 Filed 11/10/20 Page 14 of 19



                     1                                     APPENDIX 1
                                                PRODUCTION FORMAT AND METADATA
                     2
                     3   1. Production Components. Productions shall include single page TIFFs, color JPGs (as
                            described below), Native Files (as described below), Text Files, an ASCII delimited
                     4      metadata file (DAT) and an image load file that can be loaded into commercially acceptable
                     5      production software (e.g., Concordance).

                     6   2. Image Load File shall contain the following comma-delimited fields: BEGBATES,
                     7      VOLUME, IMAGE FILE PATH, DOCUMENT BREAK, FOLDER BREAK, BOX
                            BREAK, PAGE COUNT.
                     8
                     9   3. Metadata Fields and Metadata File. Each of the metadata and coding fields set forth
                            below that can be extracted shall be produced for each document. The parties are not
                    10      obligated to populate manually any of the fields below if such fields cannot be extracted
                    11      from a document, with the exception of the following: BEGBATES, ENDBATES,
                            BEGATTACH, ENDATTACH, PAGE COUNT, NATIVELINK, TEXTLINK, PRODVOL,
                    12      CUSTODIAN, ALL CUSTODIANS, DOCUMENT TYPE, TIMEZONE,
                    13      CONFIDENTIALITY, and REDACTED. The metadata file shall be delimited according to
                            the following characters:
                    14            · Delimiter = ¶ (ASCII:020)
                    15            · Text-Qualifier = þ (ASCII:254)
                                  · New Line = ® (ASCII:174)
                    16            · Multi-value delimiter - ; (ASCII Code 059)
                    17
                         Field              Definition                                                    Doc Type
                    18
                                            Name of person from where Documents/files were
                    19   CUSTODIAN          collected or, in the case of non-human sources, an            All
                                            identifier that indicates a non-custodial file.
                    20
                                            The Custodian value of the Document as well as the
                    21   ALL_CUSTODIANS     Custodian value for all copies of the Document that were      All
                                            removed as a result of de-duplication.
                    22   BEGBATES           Beginning Bates Number (production number)                    All
                    23   ENDBATES           Ending Bates Number (production number)                       All
                                            First Bates number of family range (i.e., Bates number of
                    24   BEGATTACH                                                                        All
                                            the first page of the parent Document)
                    25                      Last Bates number of family range (i.e., Bates number of
                         ENDATTACH          the last page of the last attachment or, if no attachments,   All
                    26                      the Document itself)
                    27   PAGE COUNT         Number of pages in the Document                               All

                    28
                                                                                         Case No. 3:20-cv-05671-JD
MORGAN, LEWIS &
 BOCKIUS LLP                     [STIPULATED] ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION
 ATTORNEYS AT LAW
  SAN FRANCISCO
                          Case 3:20-cv-05792-JD Document 69 Filed 11/10/20 Page 15 of 19


                                            Commonly associated application for the specified file
                     1   APPLICATION                                                                       All
                                            type.
                     2   NATIVE FILE LINK   The file path for Documents provided in Native Format          All
                         TEXTPATH           File path for OCR or Extracted Text files                      All
                     3
                         PARENT DATE        Date of the Parent Document mm/dd/yyyy                         All
                     4   PARENT TIME        Time of the Parent Document hh:mm:ss                           All
                         FROM               Sender                                                         E-mail
                     5
                         TO                 Recipient                                                      E-mail
                     6   CC                 Additional Recipients                                          E-mail
                     7   BCC                Blind Additional Recipients                                    E-mail
                         SUBJECT            Subject line of e-mail                                         E-mail
                     8   DATESENT           mm/dd/yyyy                                                     E-mail
                     9   TIMESENT           hh:mm:ss                                                       E-mail
                         HASHVALUE          Hash value (e.g., MD5 or SHA-1)                                All
                    10
                         FILENAME           Original file name at the point of collection                  E-Document
                    11   FILEEXT            Original file extension at the point of collection             E-Document
                                            Title of document or title field extracted from the
                    12   TITLE                                                                             E-Document
                                            metadata of non-email ESI
                    13   AUTHOR             Creator of a Document                                          E-Document
                         DATE CREATED       mm/dd/yyyy                                                     E-Document
                    14   TIME CREATED       hh:mm:ss                                                       E-Document
                    15   DATE MODIFIED      mm/dd/yyyy                                                     E-Document
                         TIME MODIFIED      hh:mm:ss                                                       E-Document
                    16
                                            Descriptor for the type of Document: “E-Document” for
                    17                      electronic Documents not attached to e-mails; “E-mail” for
                         DOCUMENT TYPE                                                                     All
                                            all e-mails; “E-attachment” for files that were attachments
                    18                      to e-mails; and “Hard Copy” for Hard-Copy Documents.

                    19
                                            “Yes” for redacted Documents; “No” for un-redacted
                         REDACTED                                                                          All
                    20                      Documents.

                    21   PRODVOL            Name of media that data was produced on.                       All
                    22                      Confidentiality level if assigned pursuant to any applicable
                         CONFIDENTIALITY                                                                   All
                                            Protective Order or stipulation.
                    23
                         TIMEZONE           Time zone of data used during processing of data.              All
                    24
                         SOURCE             The producing party                                            All
                    25                      The IDs of the documents that are attached to the
                         ATTACHIDS                                                                         All
                                            produced document
                    26                      Indicates the parent ID for an attachment or embedded
                                            document. The parent document ID field should be set for
                    27   PARENT ID                                                                         E-documents
                                            all attachments (including attachments that are emails)
                    28                      but should not be set for parents
MORGAN, LEWIS &                                                     1                    Case No. 3:20-cv-05671-JD
 BOCKIUS LLP                     [STIPULATED] ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION
 ATTORNEYS AT LAW
  SAN FRANCISCO
                          Case 3:20-cv-05792-JD Document 69 Filed 11/10/20 Page 16 of 19


                                           The message ID of an email or other type of electronic
                     1   MESSAGEID                                                                    E-documents
                                           message
                     2                                                                                E- documents;
                         FILESIZE          The size of the file.
                                                                                                      E-Attachments
                     3
                           4. Time Zone. Each Party’s ESI should be processed using a consistent Time Zone for all
                     4        data. The Party shall share the Time Zone selected for processing of its data with the other
                     5        Party and populate the TimeZone metadata field.

                     6     5. Encrypted Data. To the extent documents were encrypted, the producing party shall
                     7        make reasonable efforts to decrypt the documents prior to electronic search, review, and
                              production unless doing so is unduly burdensome and/or disproportionate to the needs of
                     8        the case, in which case the parties shall meet and confer regarding the burden and
                     9        possibility of shifting costs to the requesting party pursuant to Rule 26. If there are
                              potentially responsive documents that the producing party has been unable, after
                    10        reasonable efforts, to decrypt, the parties shall meet and confer.
                    11
                           6. Password Protected Files. To the extent documents were password protected at the time
                    12        of collection, prior to electronic search, review, and production, the producing party shall
                    13        take reasonable efforts to remove the password protection unless doing so is unduly
                              burdensome and/or disproportionate to the needs of the case, in which case the parties
                    14        shall meet and confer regarding the burden and possibility of shifting costs to the
                    15        requesting party pursuant to Rule 26. If there are potentially responsive password
                              protected documents, the password for which the producing party has been unable, after
                    16        reasonable efforts, to locate, the parties shall meet and confer. If a party believes that
                    17        removing password protection is unduly burdensome, the Parties shall meet and confer.

                    18     7. Embedded Objects. Non-image objects embedded in documents shall, when possible, be
                    19        extracted and produced as separate documents. The producing party will make reasonable
                              and good faith efforts to treat such extracted embedded documents like attachments to the
                    20        document. Embedded documents will be produced following the parent with a continuous
                              Bates range.
                    21
                    22     8. Compressed and Container Files. Compressed and container file types (e.g., .ZIP,
                              .RAR, etc.) shall be decompressed to ensure that a compressed file within a compressed
                    23
                              file are decompressed into the lowest possible compression to ensure all files are searched
                    24        and produced as separate records. Emails and their attachments shall be extracted
                              separately and shall be produced with the family relationship intact via the BegAttach and
                    25
                              EndAttach fields identified in Appendix A.
                    26
                           9. Hyperlinked Files. If a Receiving Party identifies a hyperlinked file that it reasonably
                    27
                              believes to be responsive and seeks its production, that Party shall identify by Bates
                    28
MORGAN, LEWIS &                                                   2                    Case No. 3:20-cv-05671-JD
 BOCKIUS LLP                   [STIPULATED] ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION
 ATTORNEYS AT LAW
  SAN FRANCISCO
                         Case 3:20-cv-05792-JD Document 69 Filed 11/10/20 Page 17 of 19


                            number the document in which the hyperlinked file appears and the Producing Party will
                     1
                            produce such file if responsive and to the extent not unduly burdensome.
                     2
                         10. If a Document is more than one page, the unitization of the Document and any
                     3
                             attachments and/or affixed notes shall be maintained as they existed in the original
                     4       Document.
                     5
                         11. TIFFs. Documents that exist only in hard copy format shall be scanned and produced as
                     6       TIFFs. Unless excepted below, documents that exist as ESI shall be converted and
                             produced as TIFFs. Unless excepted below, single page Group IV TIFFs should be
                     7
                             provided, at least 300 dots per inch (dpi) for all documents. TIFFs may be produced in
                     8       black & white, except that a party may request color JPGs of other documents where color
                             is reasonably necessary to their comprehension or use, and such request shall not
                     9
                             unreasonably be denied. Each image shall be named according to a unique corresponding
                    10       Bates number associated with the document. Each image shall be branded according to the
                             Bates number and the agreed upon confidentiality designation. Original document
                    11
                             orientation should be maintained (i.e., portrait to portrait and landscape to landscape). To
                    12       the extent available without undue burden, all documents that contain comments, deletions
                             and revision marks (including the identity of the person making the deletion or revision
                    13
                             and the date and time thereof), speaker notes or other user-entered data that the source
                    14       application can display to the user will be processed such that all that data is visible in the
                             Image File. All hidden text, columns, rows, and worksheets will be expanded, extracted,
                    15
                             and rendered in the TIFF file. The Producing Party will instruct its vendor to force off
                    16       Auto Date so that any ESI converted to TIFF maintains any date/time shown in a
                             document as it was last saved by the custodian or end user, not the date of collection or
                    17
                             processing.
                    18
                         12. Text Files. A single multi-page text file shall be provided for each document, and the
                    19       filename should match the first bates number of the document. Text must be extracted
                    20       directly from the native electronic file of ESI unless the document requires redaction, is a
                             scanned hardcopy document, is an image file, or is any other native electronic file that
                    21       does not contain text to extract (e.g., non-searchable PDFs), in which case searchable text
                    22       shall be created using OCR. Extracted text shall not contain the Bates number or
                             Confidentiality Designation. A commercially acceptable technology for optical character
                    23       recognition “OCR” shall be used. All documents shall be produced with a link in the
                    24       TextLink field.

                    25   13. Image Load Files / Data Load Files. Each TIFF in a production must be referenced in
                    26       the corresponding image load file. The total number of documents referenced in a
                             production’s data load file should match the total number of designated document breaks
                    27       in the Image Load file(s) in the production. The total number of pages referenced in a
                    28       production’s image load file should match the total number of TIFF files in the
MORGAN, LEWIS &                                                        3                        Case No. 3:20-cv-05671-JD
 BOCKIUS LLP                [STIPULATED] ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION
 ATTORNEYS AT LAW
  SAN FRANCISCO
                         Case 3:20-cv-05792-JD Document 69 Filed 11/10/20 Page 18 of 19


                            production. The total number of documents in a production should match the total
                     1
                            number of records in the data load file.
                     2
                         14. Bates Numbering. All images must be assigned a unique Bates number that is sequential
                     3
                             within a given document and across the production sets.
                     4
                         15. Confidentiality Designation. Responsive documents in TIFF format will be stamped
                     5
                             with the appropriate confidentiality designations in accordance with the Protective Order
                     6       in this matter. Each responsive document produced in native format will have its
                             confidentiality designation identified in the filename of the native file.
                     7

                     8   16. Redaction Of Information. If documents are produced with redactions, an electronic
                             copy of the original, unredacted document shall be securely preserved in such a manner so
                     9
                             as to preserve without modification, alteration or addition the content of such document
                    10       including any metadata therein.

                    11
                         17. Native Files. Spreadsheets (e.g., MS Excel, Google Sheets), delimited text files (e.g.
                    12       comma-separated value (.csv) files and tab-separated value (.tsv) files), audio, and video
                             files shall be produced in either their native format or, for Google Sheets, MS Excel. TIFF
                    13
                             images need not be produced unless the files have been redacted, in which instance such
                    14       files shall be produced in TIFF with OCR Text Files. A TIFF placeholder indicating that
                             the document was provided in native format should accompany the native file. If a file has
                    15
                             been redacted, TIFF images and OCR text of the redacted document will suffice in lieu of
                    16       a native file and extracted text. Native files shall have a file name that includes the Bates
                             number and Confidentiality Designation. Any party printing the native file for use in this
                    17
                             matter shall append and use the placeholder TIFF as a cover sheet to the native file at all
                    18       times.

                    19   18. Proprietary Files. To the extent a response to discovery requires production of ESI
                    20       accessible only through proprietary software, the parties should continue to preserve each
                             version of such information. The parties shall meet and confer to finalize the appropriate
                    21       production format.
                    22
                         19. Family Groups. An email, instant message, or document with non-image embedded
                    23       objects and its attachments constitute a family group. Parent-child relationships (the
                    24       association between an email, instant message, or document with non-image embedded
                             objects and its attachments) will be preserved through the production of an appropriate
                    25       metadata field. If any member of a family group is determined to be responsive to a
                    26       party’s document requests, then all members of that group must also be considered as
                             responsive.
                    27

                    28
MORGAN, LEWIS &                                                4                    Case No. 3:20-cv-05671-JD
 BOCKIUS LLP                [STIPULATED] ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION
 ATTORNEYS AT LAW
  SAN FRANCISCO
                         Case 3:20-cv-05792-JD Document 69 Filed 11/10/20 Page 19 of 19


                         20. Instant Messages. To the extent instant messages (e.g., Slack, Jabber, Google Chat) or
                     1
                             text messages (e.g., SMS, iMessage) are produced for any custodian, a party shall take
                     2       reasonable steps to produce such messages in a manner that preserves the context of the
                             communication by producing messages occurring before or after a given message
                     3
                             pertaining to the same topic.
                     4
                         21. Re-productions. Notwithstanding any provisions to the contrary, documents that are
                     5       reproduced in whole or in part from the production files of another litigation, arbitration,
                     6       government inquiry, or other matter may be produced in the same manner and form as
                             originally produced in the other matter, provided however that a party will re-produce
                     7       documents in a different format for good cause shown. This provision does not waive the
                     8       right of a party to object to any requests for reproduction of production files from another
                             litigation, arbitration, government inquiry, or other matter.
                     9
                         22. Replacement Productions. Any replacement production will be transmitted with a cover
                    10
                             letter or email to identify the production as a replacement and cross-reference the BegDoc
                    11       and EndDoc of the documents being replaced. Replacement productions shall include load
                             files necessary to link the replacement file to other previously produced document family
                    12
                             members. Where the replacement document occupies more pages than an original
                    13       placeholder image, the Producing Party shall apply an appropriate numerical suffix to the
                             Bates number of the file (e.g., ABC000123.001 to ABC000123.005. If the replacement
                    14
                             production is being transmitted by physical media, the media shall include the phrase
                    15       “Replacement Production.”

                    16   23. Production Media. Documents shall be encrypted and produced on an FTP site or
                    17       electronic media (hard drive, thumb drive, DVD or CD) (“Production Media”). Each
                             piece of Production Media shall identify a production number corresponding to the
                    18       production volume (e.g., “VOL001,” “VOL002”), as well as the volume of the material in
                    19       that production (e.g. “-001,” “-002”). Each piece of Production Media shall also identify:
                             (1) the producing party’s name; (2) the production date; (3) the Bates Number range of the
                    20       materials contained on the Production Media; and (4) the set(s) of requests for production
                             for which the documents are being produced.
                    21
                    22

                    23
                    24

                    25
                    26

                    27

                    28
MORGAN, LEWIS &                                                5                    Case No. 3:20-cv-05671-JD
 BOCKIUS LLP                [STIPULATED] ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION
 ATTORNEYS AT LAW
  SAN FRANCISCO
